PER CURIAM.
*567The plaintiff, Carlton Jolley, appeals to this court claiming that the trial court improperly granted the motion to dismiss filed by the defendants, Captain Brian Vinton and Attorney General George Jepsen, based on statutory and sovereign immunity. The defendants claim that the court correctly granted the motion to dismiss with respect to Jepsen, but concede that the court should not have granted the motion to dismiss with respect to Vinton. After a careful review of the briefs to this court and the record, and in light of the defendants' concession, we agree with the defendants.
The judgment of dismissal as to Vinton is reversed and the case is remanded for further proceedings *568according to law. The judgment is affirmed in all other respects.